DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 Claims 1-16 are pending.
The term “active ingredient” recited in claim 1 is construed as active agent that can achieve the intended purpose of the method of treating anaphylaxis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0005356 (‘356) in view of US 7,360,536 (‘536) and Kerddonfak et al., Asian Paficic Journal of Allergy and Immunology (2010)28:53-57.  ‘536 and Kerddonfak et al. are references of record.
‘356 teaches the use of intranasal administration of epinephrine, present in the amounts ranging from 0.05 mg to 10 mg, in a method of treating anaphylaxis (see the abstract, and claim 18). ‘356 teaches the delivery volume of the nasal spray as 100-250 µL and the pH as 3-6 (see 0075] – [0076]). The examiner notes that 10mg in 100 µL would be 10% w/w.  The examiner notes that the addition of COMT inhibitor in the epinephrine composition is not for treating anaphylaxis.  It is acting as an epinephrine degradation modulator for the epinephrione nasal spray composition. (see [0017]). Therefore, the composition of ‘356 only have one and only active for treating anaphylaxis, which is epinephrine.  
‘356 does not expressly teach the herein claimed dispensing device. ‘356 does not expressly teach the pH of the epinephrine composition.
‘536 teaches an inhaler nebulizer device for deliver medicament to patients (see the abstract).  ‘536 teaches the nebulizer containing a reservoir (see part 90 in Fig. 4), a cannula (part 91 in Fig. 4), plunger and actuator (see the abstract, part 60 in Fig. 1).  
Kerddonfak et al. teaches the USP requirements for epinephrine injection is formulated to contain 90-115% of the labeled amount of epinephrine, the solution should be in the range of 2.5-5.0 (see page 56. Col. 1, first paragraph). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device.  It would have been obvious to adjust the pH of the epinephrine composition.
One of ordinary skill in the art would have been motivated to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
One of ordinary skill in the art would have been motivated to formulate the pH of the epinephrine solution to 2 to 5.5 because such pH range is known for the epinephrine solution stability. Adjusting the pH to the herein claimed pH range would be reasonably expected to be useful in formulating a epinephrine solution.
Response to Arguments
Applicant's arguments filed 3/22/2022 averring the cited prior art ‘356 fails to teach epinephrine composition having epinephrine as the sole active agent, have been fully considered but they are not persuasive. The examiner notes that the addition of COMT inhibitor in the epinephrine composition is not for treating anaphylaxis.  It is acting as an epinephrine degradation modulator for the epinephrione nasal spray composition. Although ‘356 identifies some pharmacologically active agents as API, in the instant claimed method, the only active agent would be an active that can treat anaphylaxis.  Furthermore, the COMT inhibitor is in a subclinical level when combined with epinephrine (see [0035]), meaning the COMT is not intended to be active clinically.  When an agent that is not present in a subclinical amount, it cannot be considered as active in the composition. Therefore, the composition of ‘356 only have one and only active for treating anaphylaxis, which is epinephrine.  Accordingly, the teachings of the cited prior art, as a whole, still renders the herein claimed method obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627